Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,272,442. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
16/886,506						USP 10,272,442
A method for collecting heavy minerals
a) providing a material containing dust and at least one heavy mineral
a) providing a material that is suspected of containing at least one heavy mineral

b) removing at least a portion of dust from said material thereby producing a dust suppressed material
c) providing a porous belt, wherein said belt is in contact with a plurality of cross members
c) providing a porous belt assembly, wherein said belt assembly is in contact with a plurality of cross members and wherein said belt assembly comprises a top layer of cotton fabric
d) loading said dust suppressed material onto said belt and forcing a gas through said belt as said belt rotates upward with respect to an incline
d) loading said dust suppressed material onto said belt assembly and forcing a gas through said belt assembly as said belt assembly rotates upward with respect to an incline
e) wherein forcing said gas through said belt fluidizes said dust suppressed material causing at least a portion of said at least one heavy mineral to gather against said plurality of cross members and wherein the remainder of said dust suppressed material flows down said incline and off of said belt as said belt rotates upward with respect to said incline
e) wherein forcing said gas through said belt assembly fluidizes said dust suppressed material causing at least a portion of said at least one heavy mineral to gather against said plurality of cross members and wherein the remainder of said dust suppressed material flows down said incline and off of said belt assembly as said belt assembly rotates upward with respect to said incline

f) collecting said gathered at least one heavy mineral


Both sets of claims disclose steps a through f of providing a material, removing a first portion, providing a porous belt, loading said dust, forcing the gas through the belt, collecting the mineral.  

Claim Objections
Claim 35 is objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 27-34, 38, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne (USP 4,451,357) in view of Kanda et al (USP 5,165,549).,
Regarding claims 23, 33, and 35, LaVigne discloses a system and method for collecting heavy minerals, the method comprising: a) providing a material that is contaminated with at least one heavy mineral (col. 10, lines 34-50); c) providing a porous belt assembly wherein said belt assembly is in contact with a plurality of cross members (element 34); d) loading said dust suppressed material onto said belt assembly and forcing a gas through the belt assembly as the belt assembly rotates upward with respect to the incline (element 16 and col. 7, lines 13-39); e) wherein the forcing of the gas through the belt assembly fluidizes the dust suppressed contaminated material in a manner that causes at least a first portion of the at least one heavy mineral to gather on the plurality of cross members while the remainder of the dust suppressed contaminated material flows down the incline and off of the belt assembly as the belt assembly rotates upward with respect to the incline (see Figs. 5 and 7 and col. 7, lines 13-39); and f) collecting the gathered at least one heavy mineral (col. 10, lines 51+ and col. 11, lines 1-34), but LaVigne does not disclose b) removing at least a portion of dust from said material thereby producing a dust suppressed material. Kanda teaches as obvious b) removing at least a portion of dust from said material thereby producing a dust suppressed material (col. 1, lines 9-14 and col. 4, lines 11-53). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the present case, it would have been obvious to 
Regarding claim 24, LaVigne discloses collecting a second portion of dust particles from the dust suppressed contaminated material as the dust suppressed contaminated material is fluidized by the forcing of gas through the belt assembly (col. 7, lines 13-39).
Regarding claims 27 and 39, LaVigne discloses said material that is suspected of containing at least one heavy mineral comprises mine tailings, soil, smelter waste, mine waste, placer material, ore, topsoil, coal, crushed rock, sediment, or a combination thereof (col. 1, lines 7-13).
Regarding claims 28 and 29, LaVigne discloses aid at least one heavy mineral comprises gold, silver, platinum, palladium, rhodium, iridium, osmium, ruthenium, zirconium, hafnium, lantha- num, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, holmium, erbium, thulium, ytterbium, lutetium, dysprosium, scandium, yttrium, aluminum, arsenic, antimony, barium, beryllium, bismuth, calcium, cadmium, cobalt, chromium, cesium, copper, iron, gallium, germanium, hafnium, indium, potassium, lithium, magnesium, manganese, mercury, molybdenum, sodium, niobium, nickel, phosphorus, lead, rubidium, rhenium, sulfur, selenium, strontium, tin, thorium, tantalum, tellurium, titanium, thallium, uranium, vanadium, tungsten, zinc and any heavy minerals of silicates, oxides, sulfates, sulfides, carbonates or halides, or a combination thereof (col. 4, lines 23-36).
Regarding claim 30, LaVigne as set forth above teach all that is claimed except for expressly teaching the heavy material being lithium. These features, however, are all well-known materials to be separated in the mechanical arts and Examiner takes Official Notice of such. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to separate different materials as is well known in the art.
Regarding claims 31 and 38, LaVigne discloses said belt assembly is vibrated using at least one oscillation device as said gas is forced through said belt assembly and said dust suppressed material (col. 11, lines 18-23).
Regarding claim 32, LaVigne discloses collecting a second portion of the at least one heavy mineral from the remainder of the dust suppressed feed material (see Fig. 5, near elements 116 and 118).
Regarding claim 34, LaVigne discloses the remainder of the contaminated material is substantially free of the at least one heavy mineral (see Fig. 5, near element 74 and 102).
Regarding claim 40, Kanda further teaches said particle separator is in communication with said belt in a manner that permits said particle separation to remove dust from said material before said material is placed on said belt for the purpose of including a preliminary separator in series with a belt/mesh separator to provide multiple grades of material separation (col. 4, lines 11-53; particle classification using a vortex to separate into fine and coarse discharge.  It would have been obvious at the time of filing to modify LaVigne’s to separator, as taught by Kanda, for the .
Claims 25, 26, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne/Kanda in further view of LaVigne (hereinafter LaVigne 721) (USP 5,375,721).
Regarding claims 25 and 36, LaVigne/Kanda discloses all the limitations of the claims, but LaVigne/Kanda does not disclose the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material. LaVigne ‘721 teaches as obvious the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material (col. 15, lines 29-47). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the present case, it would have been obvious to enclose the belt assembly for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment (col. 15, lines 45-49).
Regarding claims 26 and 37, LaVigne ‘721 further teaches collecting the airborne dust particles under vacuum (col. 15, lines 29-47).  It would have been obvious at the time of filing to modify LaVigne/Kanda’s particle containment, as taught by LaVigne 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655